Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 1 of 27          PageID #: 1




     IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
             DISTRICT OF ALABAMA, SOUTHERN DIVISION


                                           )
LAFAYE HARRIS                              )
                                           )
                                           )
       Plaintiff                           )
                                            ) Civil Action No.19-643
v.                                           ) Injunctive Relief Requested
                                            )
THE HOUSING AUTHORITY OF                    )
THE CITY OF PRICHARD                       )
                                           )
       Defendant                           )

      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

INTRODUCTION

1. Defendant Housing Authority of the City of Prichard is an agency of Prichard City

government and, for all purposes of this litigation, a “state actor”. While acting as

an arm of the state this Defendant has chosen to accelerate the termination of Ms.

Lafaye Harris’ subsidized rental lease; and, as a consequence, seeks to force her and

her four children upon the city streets. All because of an alleged breach of the

Authority’s undefined “no smoking” policy. This litigation is necessary in this Court

because in the Authority’s haste to terminate Ms. Harris’ tenancy, it has denied her

rights protected by the Due Process Clause of the United States Constitution; the
    Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 2 of 27                                 PageID #: 2




Housing Act of 1937; various Department of Housing and Urban Development

process regulations; and, in derogation of its own rules and procedures.

2. Harris does not by this litigation seek to wage a frontal attack upon the

Authority’s: restriction on smoking in unauthorized areas. Nor is she seeking an

unfettered right to smoke anywhere and at any time. Plaintiff recognizes that there

is no such “smoker’s right”. To date, no controlling authority has held that there is a

constitutional right to smoke at all1. Harris seeks relief from this Court from the

impending loss of a valuable property right; and, a recognition that the Defendant’s

acts constitute an unlawful “taking” of this valuable property right, in violation of

both her procedural and substantive due process rights. Indeed, the various policy

that the Defendant seeks to enforce doesn’t apply to her at all.

                                                   II Parties

    3. Plaintiff Lafaye Harris (Harris) is single mother of four children, one of which

is in college. Harris first moved into the Defendant’s conventional public housing

development in 2006, lived in a multi-family unit operated under the Authority’s

Hope 6 Housing Program. On or about July 2013, Harris moved out of the Hope 6

development and moved into the Authority’s NSP2 program and into a single family



1
  An argument could be advanced that there should be some restraint upon the government’s right to regulate in
this area, which borders on an individual’s personal integrity and privacy. Such as the right, so far unregulated, to
smoke in the privacy of one's own home, or the right to smoke in their automobile privately owned and
occupied. But resolution of this hypothesis is not necessarily for the relief to which Ms. Harris seeks.
    Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 3 of 27      PageID #: 3




4-bedroom unit in which she currently resides. Large open spaces separate her from

her adjacent neighbors. At all times relevant, Harris has been a subsidized tenant in

a unit owned, run or managed by the Authority. Because of her limited income and

family size, Harris has no reasonable or viable alternative to subsidized housing,

which will be lost to her should the Defendant not be restrained from its unlawful

activities.

4. Defendant, Housing Authority of the City of Prichard (hereinafter sometimes

referred to as “the Authority,” or “HACP”) came into being under the provisions of

the Housing Authorities Act No. 56, approved February 8, 1935 and Act No. 148,

approved March 17, 1939, now termed the Code of Alabama of 1940 2. The

Authority is a public housing authority, as defined by 24 CFR § 5.100, as such it is

required to comply with the non-discretionary rules and regulations promulgated by

the Department Housing and Urban Development (HUD.

                                       III. Jurisdiction & Venue

5. Jurisdiction of the Court is invoked pursuant to 28 U.S.C. section 1331, section

2201, 2202. This action arises as a result of the deprivation of Harris’ property

right entitlement to a fair hearing, prior to the termination of her subsidized

residential lease, which right is guaranteed by the Fourteenth Amendment of the

United States Constitution and 42 U.S.C. section 1983, which section permits the


2
    Source http://prichardhousing.com/history/
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 4 of 27              PageID #: 4




commencement, by any citizen of the United States, to redress the deprivation,

under color of state law, statute, ordinance, regulation, custom, or usage of rights,

privileges and immunities secured by the United States Constitution. In addition to

the procedural protections, inscribed in the Due Process provision of the

Constitution, Harris seeks a declaration that as a matter of “substantive due process”,

she cannot be made to lose her valuable property right due to unattributed tobacco

product debris found in her front yard.

6. Jurisdiction is also invoked pursuant to the provisions of 28 U.S.C. section 1343,

this being an action to redress the deprivation of right secured by 42 U.S.C. section

1983, providing for liability to the party injured in an action at law, suit in equity, or

other proper proceeding, including injunctive and declaratory relief.

7. Venue is proper in this District under 28 U.S.C. § 1391(b) since the claims arose

in this District, Defendant does business in this District, and all or a substantial

part of the events giving rise to this action occurred in this District.

               IV. Historical Background of the Housing Program

8. In 1937, Congress passed the Housing Act of 1937 (a/k/a Wagner- Steagall Act),

which created the United States Housing Authority ("USHA") to aid in

the construction of low-rent housing.

9. HUD, the administrative agency created to enforce and regulate the provisions of

the Housing Act, was established on September 9,1965. Pursuant to HUD's organic
    Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 5 of 27       PageID #: 5




(enabling statute), 42 U.S.C. Chapter 44 (Department of Housing and Urban

Development, 42. U.S.C. §§ 3531 - 3549), which establishes the agency, its

functions, and its responsibilities, "all of the functions, powers, and duties of the

[HHFA], of the [FHAD] and of the [PHAD]" were "transferred to and vested in"

the Secretary of HUD. (42 U.S.C. § 3534).

10. HUD, like other federal agencies, derives its authority to regulate and to

promulgate rules from Congress.

11.       HUD's rule-making authority is found in Section 7(d) of the HUD Act, 42

U.S.C. § 3535, which is part of HUD's organic statute. Section 7(d) provides as

follows:

           (d)    DELEGATION          OF     AUTHORITY;       RULES        AND
           REGULATIONS: The Secretary may delegate any of his functions,
           powers, and duties to such officers and employees of the Department
           as he may designate, may authorize such successive redelegations of
           such functions, powers, and duties as he may deem desirable, and may
           make such rules and regulations as may be necessary to carry out his
           functions, powers, and duties.

                            V. Historical Background of the Housing
                                Authority of the City of Prichard

12. The Housing Authority of the City of Prichard (HACP) came into being under

the provisions of the Housing Authorities Act No. 56, approved February 8, 1935

and Act No. 148, approved March 17, 19393.



3
    Source http://prichardhousing.com/history/
    Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 6 of 27      PageID #: 6




13. Following these enactments, residents of the city filed a petition with the City

Clerk, setting forth the need for safe and sanitary housing; and, a city authority to

administer such housing. A public hearing was held January 29, 1940 and the City

Council determined that unsanitary and unsafe dwellings did exist and that there was

a need for a local housing authority and adopted a resolution so stating.

Consequently, the Housing Authority of the City of Prichard was created4.

14. HACP currently administers 307 units of Public Housing; 2598 Housing Choice

Vouchers5; an excess of 400 additional rental units; as well as units developed for

homeownership opportunities.6

                                            VI. Operative Facts

15. On or about July 2006, Ms. Harris, then a single mother of three, entered into

an annual lease with HACP for one of its conventional (or project based) multi-

family units, situated at 625 Ossia Edwards Avenue. This unit was subject to a rent

subsidy was dependent upon Harris’ income and other factors.

16. Because Harris was situated in the Authority’s conventional housing, she was

entitled to an automatic annual lease renewal, absent good cause.

17. Harris’ conventional housing lease, for the Ossia Edwards residence, was

renewed yearly until June 2013.



4
  Id.
5
  Harris and her family is the holder of one of these vouchers.
6
  Id.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 7 of 27           PageID #: 7




                    (a). Neighborhood Stabilization Program 2

18. The Neighborhood Stabilization Program (NSP) was established by the US

Congress for the purpose of stabilizing communities that have suffered from

foreclosures and abandonment. NSP2, a term that references the NSP funds

authorized under the American Recovery and Reinvestment Act (the Recovery Act)

of 2009, provides grants to states, local governments, nonprofits and a consortium

of nonprofit entities on a competitive basis SP funds may be used for activities which

include, but are not limited to:

      (i). Establish financing mechanisms for purchase and
            redevelopment of foreclosed homes and residential properties;
      (ii). Purchase and rehabilitate homes and residential properties
             abandoned or foreclosed;
      (iii). Establish land banks for foreclosed homes;
      (iv). Demolish blighted structures;
      (v). Redevelop demolished or vacant properties


19. During the month of January 2010, HACP was awarded $20 million in NSP2

funding. The funding was utilized in 13 targeted census tracts that have been

impacted by high foreclosure and vacancy rates, population loss and high

unemployment. The grant guidelines included a deadline to expend all funds by

2013. HACP utilized the funds, among other things, to:


      (i).  Purchase and rehabilitate 46 abandoned or foreclosed
            properties;
      (ii). Demolish 100 blighted structures;
    Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 8 of 27                                   PageID #: 8




         (iii)    Redevelop 80 of the demolished/vacant lots as new
                  construction home ownership (30 units) and rental (50 units)
                  housing;

20. Pursuant to this funding, HACP demolished the prior dilapidated housing and

constructed the new properties in the area where Ms. Harris currently resides. Her

residential unit was one of these single-family properties.

                        (b) Harris Transfer to HACP’s NSP2 Program
                        Pursuant to a Housing Choice (Section 8) Voucher


21. On July 1, 2019 Harris was permitted to transfer from her conventional public

housing to the Authority’s NSP2 program.

22. The transfer was coupled with a voucher, issued to her by HACP’s Section 8

Department and intended to serve as monthly rental assistance for the rent charged

for her new unit7.

23. Considering each of the successive lease signed by Harris with the Authority,

none had a non-smoking provision.

24. Similarly, Harris’s Housing Choice recertification vouchers, issued annually,

did not contain a non-smoking provision.




7
 Interestingly, HACP was both the owner of the NSP2 newly constructed housing occupied by Harris and was the
principle funding source, from time to time giving itself nearly $1,000.00 rental from its Section 8 budget. In essence
subsidizing its own property with the exchange money over which it controls.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 9 of 27         PageID #: 9




                         (c). HUD’s No Smoking Policy

25. In an effort to address potential hazards from exposure to second hand smoke,

HUD promulgated a regulation titled: “Instituting Smoke-Free Public Housing,

effective February 3,2017, codified at 24 CFR Parts 965 and 966 (the "Smoking

Ban" or the "Ban").

26. Pursuant to its rule making authority, HUD implemented its Smoking Ban,

which required, not later than 18 months from the effective date of the Ban, each

public housing agency ("PHA") administering public housing to implement and

enforce a ban on the use of prohibited tobacco products in all public housing living

units, indoor common areas in public housing, and in PHA administrative office

buildings. This ban requirement also extends to all outdoor areas up to 25 feet from

the public housing and administrative office buildings.

27. This ban was addressed to and limited to multifamily housing clusters where

tenants shared common walls and common use areas.

28. The ban expressly did not extend to the Housing Choice or Section 8 Program

administered by the local PHA. Nor was it intended to apply to single family units,

isolated and apart from other family dwellings.

29. Thus, Harris, as a Section 8 voucher holder, was not intended to be covered by

the ban.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 10 of 27                         PageID #: 10




                             (c). HACP’s No Smoking Policy

30. On or about June 14. 2018 when Harris went to the PHA administrative building

to renew her lease, she was told that HUD had mandated that she sign an “no

smoking policy addendum. She was given a two-page handout brochure published

by HUD and labeled: “Smoke-Free policy, Information for residents”.

31. Under the threat of a loss of her rental subsidy should she not sign, Harris, on

June 14, 2018, signed a single page document containing the following language:

             THE HOUSING AUTHORITY OF THE CITY OF PRICHARD
                      SMOKE FREE HOUSING POLICY
      I, (name of signer)                                acknowledge receipt of the
      Housing
      Authority's Smoke Free Housing Policy which will become effective on June 1,
      2018.
      I acknowledge that I have read and agree to abide by the Smoke Free Housing
      Policy and understand that it is included and has become a binding and enforceable
      part of my lease with the Housing Authority of the City of Prichard as well as the
      House Rules and that any violations of said policy will result in the following:
      First Offence— The first documented occurrence will result in the issuance of a
      lease termination notice with the opportunity to cure as follows: the scheduling of
      an apartment inspection to ensure all activities deemed lease violations have
      completely ceased and the tenant has cleaned the apartment and surrounding area
      and removed all policy violating items covered under this policy's definition of
      "Smoking". This inspection will be conducted within fourteen (14) days of the date
      of the notice. If the tenant fails this inspection it shall be considered a Second
      Offense.
      Second Offense - The second documented occurrence will result in a lease termination
      notice with the ability to cure as follows: A charge of $300.00 being assessed against
      the tenant to cover the cost of post tenancy cleaning and the scheduling of an apartment
      inspection to ensure all activities deemed lease violations have completely ceased and
      the tenant has cleaned the apartment and surrounding area and removed all policy
      violating items covered under this policy's definition of "Smoking". This inspection
      will be conducted within fourteen (14) days of the date of the notice. If the tenant fails
      this inspection it shall be considered a Third Offense.
      Third Offense - The third documented occurrence within a 12-month period will
      result in Lease termination with no opportunity to cure.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 11 of 27          PageID #: 11




      NOTE: Offenses are based on a revolving 12-month period. Offenses older
      than 12 months will not be considered when determining the number of
      offenses. (Emphasis Added).

      Tenant Signature:
      Apartment Number:
      D a t e :         _ _ _ _ _ _
      FAILURE TO SIGN THE ATTACHED LEASE ADDENDUM/HOUSE RULES
      AMENDMENT AND/OR RETURN IT TO THE PROPERTY MANAGEMENT OFFICE
      IN A TIMELY MANNER WILL BE CONSIDERED A LEASE VIOLATION AND PUT
      YOU AT RISK OF EVICTION.


33. The above document was an adhesion contract.

34. Harris never received any further notice as to what items were covered by the

policy or an identity of which smoking activities were permitted and which were

disallowed.

35. The handout policy, referenced in paragraph 30 above, on two occasions assured

tenants that they could continue smoking. There was no mention of disposal of or

the placement of smoking paraphernalia.

                 (d). Harris’ First No Smoking Violation Notice

34. On April 9, 2019, Harris was visited by HACP’s Property Manager, Chanda

Pettway. She was advised by Pettway that “various evidence of smoking

paraphernalia was observed on her front lawn. Notwithstanding disclaimer by
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 12 of 27           PageID #: 12




Harris, on this same day was served with a “Notice of Lease” violation.

35. Pettway, in refusing to accept Harris disclaimer, and accepting as fact that Harris

was responsible, conclusively determined fault. No benefit of the doubt was given.

36. Nothing provided to Harris from the HACP put her on notice that tobacco

paraphernalia found outside her home, of unknown origin, would be a violation of

HACP’s “No Smoking Policy”.

37. The notice warned that a second policy violation will result in a $300.00 fine.

38. This notice did not advise Harris that if she disagreed with the decision that she

could grieve the matter.

39. The information relied upon by HACP was legally insufficient to support a

violation of the “No Smoking Policy”.

40.    On or about April 10, 2019 Harris contacted by telephone HUD’ s contact

person for HACP, Vicky Gill, and was advised that HACP was not implementing

HUD’s policy and that she should ask for a grievance.

41. Pursuant to HUD’s suggestion, Harris filed a layperson’s request for a hearing.

42. Harris’ request for further review was ignored.

      (d). Notice of Harris’ Alleged Second and Final No Smoking Violation

43. On August 6, 2019, Harris was served with a letter signed by Property

Manager Pettway, dated August 5, 2019. The letter was noticing her with a “No

Smoking Violation”. The letter alleged that one of Harris’ visitors was observed in
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 13 of 27          PageID #: 13




her front yard smoking a cigar. Because of this she was being accessed a $300.00

fine and given 30 days during which to pay. Nothing was stated concerning the

consequences of not paying the fine within the 30-day period.

44. On September 5, 2019 Harris hand delivered a letter to HACP’s Executive

Director requesting a Hearing or Informal conference where she might dispute the

charges against her. A copy of this letter was emailed to HACP’s legal counsel.

45. This request was ignored.

46. On September 9, 2019 Harris received a letter, dated September 5, 2019 signed

by Pettway advising her that effective immediately, she was being terminated from

the NSP2 Program. This decision was being made because by the close of business

on September 4, 2019 she had not paid the $300.00 fine. Harris was told to gather

her personal belongings and turn in the key.

47. The September 5 letter did not inform Harris that she had a right to a hearing if

she disputed the charges, nor did it inform her why she was not entitled to a hearing.

48. No subsequent communication form HACP or its counsel ever responded to

Harris’ request for a hearing, nor was Harris or her counsel ever informed why she

would not be entitled to a hearing.

         (e). Conventional Public Housing Due Process Requirements

49. HUD Regulations required the HACP to provide Harris the following procedural

protections before it terminated her tenancy: (a) a written notice of termination
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 14 of 27            PageID #: 14




stating the reasons for the termination (24 CFR § 966.4(l)(3)); (b) a notice that Harris

has an opportunity to resolve the problem at an informal conference with PHA

officials (24 CFR §§ 966.4(n) and 966.54); (c) that if the informal conference did

not resolve the dispute that Harris be given an opportunity for a formal grievance

hearing before an impartial decision-maker (24 CFR §§ 966.4(n) and 966.52); that

not relying upon her awareness that Harris was entitled to a notice of her rights to

the informal conference and the formal grievance proceeding (24 CFR §

966.4(l)(3)(ii)); and that the grievance hearing must provide the basic safeguards of

due process, including discovery of relevant records and regulations, representation

by counsel, the right to confront and cross-examine adverse witnesses and the right

to a written decision based on the record and specifying the reasons (24 CFR §§

966.56(b) and 966.57(a)). With the exception of a harsh notice of lease termination,

Harris was denied each of these due process procedural safeguards.

           (f). Housing Choice (Section 8) Due Process Requirements

50. Housing Choice participants, such as Harris are entitled to minimum due process

safeguards prior to the loss of their Housing Choice (Section 8) eligibility. These

safeguards are found at 24 CFR § 982.555 and provide: Informal hearing

for participant.     (a)When     hearing      is    required:     (1) A PHA must give

a participant family an opportunity for an informal hearing to consider whether the

following PHA decisions       relating   to   the    individual    circumstances     of
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 15 of 27            PageID #: 15




a participant family are   in   accordance    with     the   law,    HUD    regulations

and PHA policies:     (iv) A     determination    to     terminate    assistance    for

a participant family because of the family's action or failure to act; (c)Notice to

family. (1)    The PHA must notify the family that the family may ask for an

explanation of the basis of the PHA determination, and that if the family does not

agree with the determination, the family may request an informal hearing on the

decision. (2) Discovery – At such hearing the family must be given the opportunity

to examine before the PHA hearing any PHA documents that are directly relevant to

the hearing. The family must be allowed to copy any such document at the family's

expense. If the PHA does not make the document available for examination on

request of the family, the PHA may not rely on the document at the hearing. (5)

Evidence. The family must be given the opportunity to present evidence,

and may question any witnesses.

                                CAUSES OF ACTION

                      Count 1: Fourteenth Amendment Due
                         Process Restraints Upon HACP
     Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 16 of 27           PageID #: 16




51. The Fourteenth Amendment provides, in pertinent part: “No state shall . . .

deprive any person of life, liberty, or property, without due process of law”. . .“ It

is well established that certain government benefits give rise to property interests

protected by the Due Process Clause.” Goldberg v. Kelly, 397 U.S. 254, (1970)).

“To have a protected property interest in a given benefit, ‘a person clearly must have

more than an abstract need or desire for it. He must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Bd.

of Regents of State Colls. v. Roth, 408 U.S. 564, 577, (1972)).

52. This Circuit has recognized that Goldberg type due process protections apply

with equal force to the loss of subsidized housing. Basco v. Machin, 514 F. 3d 1177

(11th Cir. 2008), “This reasoning applies with equal force to public housing

assistance provided pursuant to Section 8, where eligible participants rely on

subsidies to meet their basic need for housing.” See Footnote 7. Thus, Harris had a

property right in continued subsidized housing, and access to a voucher which was

entitled to constitutional protection.

53. Thus, notwithstanding the due process rights provided to the Plaintiff by federal

law, federal regulations and the Defendant’s own rules and policies, she has

procedural due process rights protected by the 14 Amendment to the US

Constitution.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 17 of 27            PageID #: 17




54. The Plaintiff had a valuable property right/interest in the continuation of her

Housing Choice Voucher and her NSP2 Program benefits (which includes access to

her housing unit) . She had a further right to a pre-termination fair hearing (especially

upon her request) before the termination of those benefits.

55. The Defendant denied Plaintiff the right to a pre-termination hearing and in doing

so denied to her rights protected under the Fourteenth Amendment, the violation of

which 42 U.S.C. § 1983 provides a remedy.

                    Count 2: Defendant’s Failure to Grant A
                Hearing After Being Requested to Do So Violated
                 the Housing Act, as amended 42 U.S. C § 1437

      Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant.

56. The Housing Act at 42 U.S.A. § 1437D(k) (2) provides: shall secretary shall by

regulation require each public housing agency receiving assistance under this

chapter to establish and implement an administrative grievance procedure under

which tenants will—(2) have an opportunity for a hearing before an impartial party

upon timely request within any period applicable under subsection.

57. The Plaintiff had a valuable property right/interest in the continuation of her

Housing Choice Voucher and her NSP2 Program benefits (which includes access to
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 18 of 27            PageID #: 18




her housing unit). She had a further right to a pre-termination fair hearing (especially

upon her request) before the termination of those benefits.

58. The Defendant denied Plaintiff the right to a pre-termination hearing and in doing

so denied to her rights protected under the Housing Act of 1937, as amended, the

violation of which 42 U.S.C. § 1983 provides a remedy.

                 Count 3: Defendant’s Failure to Grant A
              Hearing After Being Requested to Do So Violated
        the HUD Implementing Regulation Found At 24 CFR § 982.555


      Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant

59. Pursuant to the directive of Congress, via the Housing Act of 1937, as amended,

the Secretary of Housing and Urban Development promulgated 24 CFR § 982.555,

which provides: Informal hearing for participant. (a)When hearing is required:

(1) A PHA must give a participant family an opportunity for an informal hearing to

consider whether the following PHA decisions relating to the individual

circumstances of a participant family are in accordance with the law, HUD

regulations and PHA policies: (including) (iv) A determination to terminate

assistance for a participant family because of the family's action or failure to act.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 19 of 27            PageID #: 19




60. The Plaintiff had a valuable property right/interest in the continuation of her

Housing Choice Voucher and her NSP2 Program benefits (which includes access to

her housing unit). She had a further right to a pre-termination fair hearing (especially

upon her request) before the termination of those benefits.

61. The Defendant denied Plaintiff the right to a pre-termination hearing and in doing

so denied to her rights protected under the above referenced HUD regulations, the

violation of which 42 U.S.C. § 1983 provides a remedy.


                      Count 4: Conventional Public Housing
                           Due Process Requirements

      Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant.

62. HUD Regulations required the HACP to provide Harris the following procedural

protections before it terminated her tenancy: (a) a written notice of termination

stating the reasons for the termination (24 CFR § 966.4(l)(3)); (b) a notice that Harris

has an opportunity to resolve the problem at an informal conference with PHA

officials (24 CFR §§ 966.4(n) and 966.54); (c) that if the informal conference did

not resolve the dispute that Harris be given an opportunity for a formal grievance

hearing before an impartial decision-maker (24 CFR §§ 966.4(n) and 966.52); that

not relying upon her awareness that Harris was entitled to a notice of her rights to
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 20 of 27           PageID #: 20




the informal conference and the formal grievance proceeding (24 CFR §

966.4(l)(3)(ii)); and that the grievance hearing must provide the basic safeguards of

due process, including discovery of relevant records and regulations, representation

by counsel, the right to confront and cross-examine adverse witnesses and the right

to a written decision based on the record and specifying the reasons (24 CFR §§

966.56(b) and 966.57(a)). With the exception of a harsh notice of lease termination,

Harris was denied each of these due process procedural safeguards.

63. To the extent that Harris was a conventional housing tenant of HACP, because

she resided in a residential unit owned by the Authority, notwithstanding her

Housing Choice Voucher, she requested and was denied a fair hearing.

64.   Harris had and so far, retains a valuable property right/interest in the

continuation of her assisted housing. She had a further right to a pre-termination fair

hearing (especially upon her request) before the termination of those housing

benefits.

65. The Defendant denied to the Plaintiff the right to a pre-termination hearing, and

in doing so, denied to her rights protected under the above referenced HUD

regulations, the violation of which 42 U.S.C. § 1983 provides a remedy.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 21 of 27             PageID #: 21




           Count 6.: Substantive Due Process Violation with Respect
                    to HACP’s First Lease Violation Notice

      Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant.

66. The Due Process Clause of the Fourteenth Amendment provides, “No state shall

. . . deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1. The Clause “extends beyond the command of fair

procedures” and comprises a “substantive component as well.” County of

Sacramento v. Lewis, 523 U.S. 833, 856, 118 S. Ct. 1708, 1721 (1998) (Kennedy,

J., concurring). Substantive due process has two strands—one that protects against

deprivation of fundamental rights and one that protects against arbitrary

governmental decision-making resulting in the loss of property.

67. HACP’s, which is an instrument of state government, initial decision to find

Harris in violation of its “No Smoking” policy, due to discovery of tobacco debris

on her lawn, was “arbitrary, capricious, an abuse of discretion, and otherwise not in

accordance with law. As such, it was violative of Harris’ substantive due process

rights, of which 42 U.S.C §1983 provides a remedy.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 22 of 27            PageID #: 22




               Count 7: The Second Violations’ $300.00 Penalty
             Provision of HACP’s Smoke Free Policy Is Arbitrary
           and Capricious and Violative of Substantive Due Process

      Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant.

68. HACP’s second notice of an alleged violation demanding a $300.00 payment,

was expressly premised upon imagined out of pocket expenditures, or expected

expenditures. One of these expenditures addresses is a hypothetical “post tenancy”

cleaning and inspection costs. This is an assessment before the fact which bore no

relationship to the actual facts. There may be no cleaning expenditures. Indeed, such

expenditures may be already covered by the security deposit. Importantly, if there

is a termination of tenancy on the second violation, why is the tenant charged a

cleanup fee? There are some categories of smoking infraction (such as smoking

within 25 feet of a protected dwellings,) which has nothing to do with an inspection

and no such costly inspection will be necessary. What if, as here, the alleged

smoking infraction had nothing to do with the interior of the unit, or any potential

cost to HACP. Is this intended as a penalty? Expressly, it is not. Thus, this charge is

arbitrary and capricious.    Arbitrary and capricious decisions of administrative

agencies run afoul of the Due Process clause and are of no effect and the relief from

which 42 U.S.C §1983 provides a remedy.
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 23 of 27                     PageID #: 23




               Count 8: HACP Refusal to Notice the Right
              to Hearing, or Grant a Requested One, Violated
             its Own Policies and Was Violative of Due Process

      Plaintiff repeats and realleges the allegations set forth in all prior paragraphs

of this complaint as set forth herein. Since there is only one Defendant, HACP, all

of the claims touch and concern the acts and/or omissions of this Defendant.

69. HACP Housing Choice Administrative Plan, prepared as a requirement of

HUD funding and/or continued funding, provides, in important part:

      Chapter 10

      INFORMAL REVIEWS AND HEARINGS
      A. Introduction
      Families seeking admission to or already participating in the HCVP have the right
      to receive an informal review or hearing when the HA makes a decision that has a
      negative impact on a family. For applicants, the appeal takes the form of an
      informal review. For participants, or for applicants denied admission because of
      citizenship issues, the appeal takes the form of an informal hearing. The purpose of
      the informal review or hearing is to resolve the applicant's or participant's disputes
      with the HA without legal action and to correct errors the HA may have made in its
      decisions-making activities.

      B. Notification of Rights
      Following all HACP actions or decisions that require that HACP offer the family
      an opportunity for informal review or hearing, HACP will provide the applicant or
      participant family prompt written notice of the family's right to ask for an informal
      review or informal hearing to determine if the HACP decision is in accordance with
      the law, HUD regulations, and HACP policies.


70. Constitutional due process requires agencies to follow their own non-legislative

rules. The constitutional due process theory holds that such rules "embody a de facto

recognition of minimum standards of procedural decency” ‘or, more broadly, that
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 24 of 27               PageID #: 24




agency rule violations deny fundamental fairness. See generally Accardi v.

Shaughnessy, 347 U.S. 260 (1954).

64.     Harris had and so far, retains a valuable property right/interest in the

continuation of her assisted housing. She had a further right to a pre-termination fair

hearing (especially upon her request) before the termination of those housing

benefits.

65. The Defendant denied to the Plaintiff the right to a pre-termination hearing, and

in doing so, denied to her rights protected under its’ own administrative procedure,

the violation of which 42 U.S.C. § 1983 provides a remedy.

         WHEREFORE, Plaintiffs pray for judgment as follows:

      A. That the Court recognize and take jurisdiction over this cause:

      B. That the Court, after a hearing, issue a Declaration that the Defendant’s failure

         to notify the Plaintiff that she had rights to challenge its decision to terminate

         her tenancy, violated due process;

      C. That the Court, after a hearing, issue a Declaration that the Defendant’s refusal

         to grant Plaintiff a fair and impartial hearing violated her due process rights;

      D. That the Court, after a hearing, issue a Declaration that as a matter of

         substantive law, tobacco debris found in Plaintiff’s yard is not a violation of

         HUD’s “No Smoking” regulations and was not a breach of the Defendant’s
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 25 of 27           PageID #: 25




      vague smoking policy and as such was arbitrary and capricious and violative

      of substantive due process;

   E. That the Court, after a hearing, issue a Declaration that the Defendant’s

      practice of charging a $300.00 penalty for any second smoking violation is

      confiscatory, arbitrary, capricious and in violation of substantive due process.

   F. That the Court, after a hearing, issue a Declaration holding that making the

      Plaintiff responsible for the innocent and lawful behavior of a guest, the

      presence of which she was unaware and whose conduct she could not control,

      was arbitrary and capricious and violative of substantive due process.

   G. That the Court, after a hearing, issue an injunction compelling the Defendant

      to grant the Plaintiff a fair hearing as required by due process;

   H. That the Court, after a hearing, issue an injunction, enjoining the Defendant

      from evicting the Plaintiff for any of the contentions raised in this Complaint;

   I. Award the Plaintiff her reasonable attorney fees and costs as provided by 42

      U.S.C.§ 1988 and other appropriate fee shifting statutes;

   J. Award such other relief as may be just and proper

      Dated September 16, 2019

                                              S/s Ishmael Jaffree______________
                                              Ishmael Jaffree (JAF 002)
                                              Attorney for the Plaintiff
                                              104 St. Francis St. Suite 700
                                              Mobile, Alabama 36602
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 26 of 27   PageID #: 26
Case 1:19-cv-00643-CG-N Document 1 Filed 09/16/19 Page 27 of 27   PageID #: 27
